NO. 12-04-00031-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
KENNETH CEDRIC EALEY,                           §                APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                          §                JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                         §                SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
            Appellant Kenneth Cedric Ealey appeals his conviction for possession of marijuana.  Pursuant
to a plea bargain, the trial court sentenced Appellant to seven years of imprisonment.  In two issues,
Appellant contends the trial court erred in failing to grant his motion to suppress evidence.  We affirm.
 
Background
            Trooper Grady Clark, an officer with the Texas Department of Public Safety, testified at the
hearing on Appellant’s motion to suppress.  In the early morning hours of January 16, 2003, he was
working patrol on Interstate 20 in Smith County.  Officer Clark noticed that the license plate light on
the rear plate of a passing vehicle was not illuminated, a statutory violation.  He stopped the vehicle
for that violation.  When he approached the car, he smelled a strong odor of marijuana coming from
the vehicle.  Appellant was the passenger and his co-defendant, Andra Parker, was the driver.  Both
seemed nervous and avoided eye contact.  Clark called for backup.  He found nothing on either
defendant when he patted them down.  Just as he started to search the vehicle, Parker became
extremely agitated and said he did not give permission for a search.  Parker then told Appellant to “do
what you have to do.”  Appellant grabbed a white shopping sack from the car and fled.  Clark called
for more officers to assist.  Those officers found Appellant and returned him to the scene of the stop. 
The sack contained marijuana.  Both Parker and Appellant were arrested for possession of marijuana.
            Officer Clark’s vehicle is equipped with a video and audio recorder.  The State offered the
videotape of the stop into evidence.  Clark testified that, due to the quality of the tape, it is impossible
to tell whether the light over the plate was inoperable.  He also explained that, as a test, he turned his
headlights off so the camera could record the fact that the plate light was not working.  But, again, due
to the quality of the tape, it was impossible to tell.
            The trial court did not view the tape at that time.  It took the case under advisement and later
denied the motion without making findings of fact.
 
Motion to Suppress
            In two issues, Appellant contends the trial court erred in failing to suppress the marijuana
found because it was obtained as a result of an illegal search and seizure in violation of his rights
under the Fourth Amendment to the United States Constitution and Article I, Section 9, of the Texas
Constitution.  Specifically, Appellant argues that the videotape of the stop indicates that the license
plate light was in operation.  He contends that the stop was a pretext, without probable cause, and in
violation of his rights.
Applicable Law
            In a motion to suppress hearing, the trial court is the sole trier of fact and judge of the
credibility of the witnesses and the weight to be given their testimony.  State v. Ross, 32 S.W.3d 853,
855 (Tex. Crim. App. 2000).  Accordingly, the judge may believe or disbelieve all or any part of a
witness’s testimony, even if that testimony is not controverted.  Id.  When the trial court fails to file
findings of fact, we view the evidence in the light most favorable to the trial court’s ruling and assume
that the trial court made implicit findings of fact that support its ruling as long as those findings are
supported by the record.  Id.   A fact finder’s decision should not be overturned if there is evidence
that could support its finding.  We must defer to the trial court’s factual determinations.  Guzman v.
State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).
            A traffic violation committed in an officer’s presence authorizes an initial stop.  Armitage v.
State, 637 S.W.2d 936, 939 (Tex. Crim. App. 1982).  Under the Texas Transportation Code, the rear
license plate of a vehicle shall be illuminated by a white light so it is clearly legible from a distance
of at least fifty feet.  Tex. Transp. Code Ann. § 547.322(f) (Vernon 1999).  A violation of this
statute constitutes a traffic violation.  State v. McCall, 929 S.W.2d 601, 603 (Tex. App.– San Antonio
1996, no pet.).  An objectively valid traffic stop is not unlawful under the Fourth Amendment to the
United States Constitution or Article I, Section 9 of the Texas Constitution just because the detaining
officer had some ulterior motive for making it.  Crittenden v. State, 899 S.W.2d 668, 674 (Tex. Crim.
App. 1995); Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992).
Discussion
            Officer Clark testified that he stopped the car because the rear license plate was not
illuminated as required by statute.  His testimony was not contradicted.  The trial court is the judge
of the witness’s credibility.  Ross, 32 S.W3d at 855.  If believed, Clark’s testimony is sufficient to
show the officer had a reasonable basis for making the stop.  Armitage, 637 S.W.2d at 939.  Although
Appellant asserts the videotape shows the light on the license plate was illuminated, we disagree.  The
quality of the tape makes it impossible to determine if the blurry area where the license plate is located
is illuminated by its own light or merely reflecting the squad car’s headlights.  The trial court did not
file findings of fact.  Viewing the evidence in the light most favorable to the trial court’s ruling, we
conclude the trial court did not abuse its discretion in denying Appellant’s motion to suppress.  See
Ross, 32 S.W.3d at 855; Guzman, 955 S.W.2d at 89.  We overrule Appellant’s issues one and two.
 
Disposition
            We affirm the trial court’s judgment.
 
                                                                                                   JAMES T. WORTHEN  
                                                                                                               Chief Justice

Opinion delivered February 10, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(DO NOT PUBLISH)